Citation Nr: 0911536	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for right knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of as October 2003 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
the Veteran's right knee condition and assigned a 
noncompensable disability evaluation, among other 
determinations.  

The Veteran's November 2003 notice of disagreement indicated 
that he only disagreed with the determinations regarding his 
right knee condition, his right trapezius strain, and his 
right index finger service connection claims, as well as the 
determination regarding his right thumb increased initial 
disability evaluation claim.  Service connection for his 
right trapezius strain was granted in an unappealed February 
2005 rating decision, and service connection was also granted 
for his right index finger condition in an unappealed July 
2005 rating decision.  A 20 percent disability evaluation was 
assigned for the Veteran's right thumb condition in an April 
2007 Board decision.  Therefore, only the Veteran's right 
knee increased initial rating claim is before the Board for 
its consideration.

This matter was remanded by the Board in April 2007 for 
additional development and adjudication.


FINDINGS OF FACT

1.  Prior to June 19, 2007, the Veteran's right knee 
patellofemoral syndrome was manifested by complaints of 
tenderness without objective evidence of limitation of 
motion, instability or subluxation.

2.  Since June 19, 2007, the right knee patellofemoral 
syndrome has been manifested by limitation of flexion to 90 
degrees with consideration of functional factors; no 
limitation of extension, and no objective evidence of 
instability or subluxation.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
right knee patellofemoral syndrome were not met prior to June 
19, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.20 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 
5257, 5260, 5261 (2008).

2.  The criteria for a 10 percent disability rating for right 
knee patellofemoral syndrome were met effective June 19, 
2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 
5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 
(2008); see Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 
2007).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  The Veteran has 
made no such allegations of prejudice in this case. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records been 
obtained.  He has been afforded VA examinations and a 
sufficient medical opinions have been obtained.

Initial Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10. I f there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7. 

The Court has held that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes (DCs) 5003 and 5257. VAOPGCPREC 23-97; 
62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under DC 5260 and 5261. VAOPGCPREC 9-
2004 (2004).

For rating purposes, normal range of motion in a knee joint 
is 0 degrees of extension and 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.

The Veteran's right knee condition is rated by analogy under 
Diagnostic Code 5024 for tenosynovitis.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Diagnostic Code 5024 provides that the affected joint will be 
rated on the basis of limitation of motion as degenerative 
arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It warrants a 10 percent 
evaluation when limited to 10 degrees, a 20 percent 
evaluation when it is limited to 15 degrees, a 30 percent 
evaluation when limited to 20 degrees, a 40 percent 
evaluation when limited to 30 degrees and a 50 percent 
evaluation when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  It 
warrants a 10 percent evaluation when limited to 45 degrees, 
a 20 percent evaluation when it is limited to 30 degrees and 
a 30 percent evaluation when limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Joints that are actually painful, 
unstable or malaligned due to healed injury are to be 
recognized as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Right Knee Condition

Service connection was granted in an October 2003 rating 
decision, and an initial noncompensable disability rating was 
assigned.  The Veteran contends that he is entitled to a 
higher disability evaluation due to his extreme knee pain and 
his resultant inability to exercise or walk without pain.

In his June 2003 VA examination, the Veteran reported that he 
experienced pain under his knee cap during prolonged standing 
or walking.  He reported difficulty walking, using stairs, 
and a decreased ability to run and exercise.  Flare-ups, 
depending on the level of activity, were reported and could 
last several days.  Physical examination revealed medial and 
anterior joint tenderness.  His range of motion was from 0 to 
140 degrees without pain, fatigue, weakness, lack of 
endurance or incoordination.  

Drawer's and McMurray's tests were within normal limits, and 
no ankylosis was present.  The examiner found no evidence of 
recurrent subluxation, locking pain, joint effusion or 
crepitus.  A diagnosis of right knee patellofemoral syndrome 
was made.

An accompanying June 2003 right knee X-ray found no evidence 
of a fracture, dislocation, soft tissue abnormality or 
changes suggesting degenerative arthritis.  An impression of 
a "normal" right knee was made.

A June 2007 VA joint examination reflected the Veteran's 
continued complaints of right knee pain.  He reported mild 
flare-ups of his condition every one to two months following 
running unexpectedly or other strenuous activity.  Physical 
examination was negative for instability, effusion, 
stiffness, locking, dislocation or subluxation.  Tenderness 
was present, but the Veteran's gait was noted to be normal.  

His right knee range of motion was from 0 to 140 degrees, 
with an additional loss of 40 to 50 degrees in this range of 
motion upon repetitive use due to pain.  However, in his 
concluding remarks, the examiner noted that the Veteran had a 
full range of right knee motion with repetitive use.  The 
examiner found no evidence of inflammatory arthritis or joint 
ankylosis.  A diagnosis was not made, as he failed to report 
for a scheduled right knee X-ray.

The June 2003 examination showed that the Veteran's right 
knee was essentially normal, except for his report of 
tenderness.  The range of motion was normal, even with 
consideration of functional factors.  There was no 
subluxation or instability and diagnostic studies did not 
report any disturbance of the cartilage.  

The Veteran's statements prior to June 19, 2007 do not report 
any specific symptoms that would meet the criteria for a 
compensable rating.  In sum, all of the evidence prior to the 
June 2007 examination was to the effect that the right knee 
disability did not meet or approximate the criteria for a 
compensable evaluation.  38 C.F.R. § 4.7, 4.21.

The June 2007 VA examination demonstrated that even with 
consideration of functional factors the Veteran had no 
limitation of extension and that the reported limitation of 
flexion was noncompensable.  A compensable rating under DC 
5260 or 5261 is therefore not warranted.

Instability or subluxation was not found on the June 2007 VA 
examinations, and the Veteran has not reported either 
symptom.  A separate rating for recurrent subluxation or 
lateral instability is not warranted.  DC 5257.

The June 2007 examination can, however, be read as showing a 
noncompensable limitation of flexion.  Given the provisions 
of 38 C.F.R. § 4.59, and the criteria contained in Diagnostic 
Codes 5003 and 5024, such limitation warrants a 10 percent 
rating.  Accordingly, a 10 percent rating is granted 
effective the date of the examination, June 19, 2007.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation on a schedular basis.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's right knee disability is manifested by pain and 
impairment in knee range of motion.  The rating criteria 
contemplate these impairments.  Hence, referral for 
consideration of an extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable evaluation for right 
knee patellofemoral syndrome, prior to June 19, 2007, is 
denied.

Entitlement to a 10 percent rating for right knee 
patellofemoral syndrome, is granted, effective June 19, 2007.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


